                            United States District Court
                                 EASTERN DISTRICT OF TEXAS
                                     SHERMAN DIVISION

CRAIG CUNNINGHAM                                 §
                                                 §   Civil Action No. 4:17-CV-793
v.                                               §   (Judge Mazzant/Judge Nowak)
                                                 §
CBC CONGLOMERATE LLC, ET AL.                     §

                 MEMORANDUM ADOPTING REPORT AND
          RECOMMENDATION OF UNITED STATES MAGISTRATE JUDGE

       Came on for consideration the report of the United States Magistrate Judge in this action,

this matter having been heretofore referred to the Magistrate Judge pursuant to 28 U.S.C. § 636.

On December 4, 2019, the report of the Magistrate Judge (Dkt. #144) was entered containing

proposed findings of fact and recommendations that Defendants’ Motion for Partial

Summary Judgment (Dkt. #123) be granted in part and denied in part, and Plaintiff’s Partial

Motion for Summary Judgment (Dkt. #125) be denied.

       Having received the report of the United States Magistrate Judge, and no objections thereto

having been timely filed, the Court is of the opinion that the findings and conclusions of the

Magistrate Judge are correct and adopts the Magistrate Judge’s report as the findings and

conclusions of the Court.
           It is, therefore, ORDERED that Defendants’ Motion for Partial Summary Judgment

    (Dkt. #123) is GRANTED IN PART; Defendants are entitled to summary judgment on Plaintiff’s

    claims asserted pursuant to 47 U.S.C. § 227(b) and Texas Business and Commerce Code § 305.053

    for those calls that occurred on October 12, 2017, October 13, 2017, and October 23, 2017. All

.   other and/or further relief requested in Defendants’ Motion for Partial Summary Judgment

    (Dkt. #123) is DENIED.     Plaintiff’s Partial Motion for Summary Judgment (Dkt. #125) is

    DENIED.

           IT IS SO ORDERED.

           SIGNED this 7th day of January, 2020.




                                        ___________________________________
                                        AMOS L. MAZZANT
                                        UNITED STATES DISTRICT JUDGE




                                                  2
